Citation Nr: 0931941	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-39 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbar strain with 
degenerative joint disease, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a rating in excess of 10 percent for his 
low back disability.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by 
subjective complaints of almost constant pain with radiation 
into the right lower extremity and decreased limitation of 
motion, and objective findings of mild degenerative changes, 
forward flexion limited to no more than 40 degrees, extension 
to 10 degrees, right and left lateral bending to 15 degrees, 
and right and left lateral rotation to 30 degrees.  It has 
not been productive of any incapacitating episodes within the 
past 12 months.  Ankylosis of the thoracolumbar spine is not 
shown.  

2.  Since February 20, 2009, the Veteran's low back 
disability has been manifested by neurological impairment 
that approximates no more than mild incomplete paralysis of 
the right sciatic nerve.  Prior to February 20, 2009, 
neurological manifestations of the low back disability were 
not reported or shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent for a 
low back disability have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5237, 5242, 5243 (2008).  

2.  The criteria for a separate 10 percent rating for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the right sciatic nerve) have been 
met since February 20, 2009.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 
4.71a, DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.   As part of this assistance, VA 
is required to notify a claimant of what the claimant must do 
to substantiate his or her claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  See Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.   Id. at 486.

By a letter dated in February 2004, the Veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the August 2004 notice letter cited above, and in a 
December 2008 letter that specifically informed the Veteran 
of the criteria for a rating in excess of 10 percent for his 
low back disability.  He was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  He was also informed that 
should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated various correspondence from VA, 
and the issue was thereafter readjudicated by way of the May 
2009 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained. The Veteran has also been afforded appropriate VA 
examinations.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The Veteran's lumbar spine disability (lumbar strain with 
degenerative joint disease) was rated 10 percent disabling 
under the old diagnostic criteria of DC 5010-5292, which 
contemplated traumatic arthritis and lumbosacral strain.  
Under the revised diagnostic criteria as currently in effect, 
the Veteran's lumbosacral strain is rated under DC 5237, and 
his degenerative changes are rated under 5242, both of which 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008), 38 
C.F.R. § 4.71a, DCs 5237, 5242.   Diagnostic Code 5242 may 
not in this instance serve as a basis for an increased 
rating.  The lumbar vertebrae are considered a group of minor 
joints that is ratable on parity with a major joint.  38 
C.F.R. § 4.45.  Degenerative arthritis of the spine is 
evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 5242.  
Diagnostic Code 5003 allows for the assignment of a 20 
percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  Accordingly, the evidence does not support a 
higher rating under either DC 5003 or DC 5242.

Diagnostic Code 5243 (intervertebral disc syndrome) is also 
applicable.  This diagnostic code is rated using the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008), 38 C.F.R. § 4.71a, DC 5243.  

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, an increased rating of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A maximum rating in this case of 40 percent is warranted 
where there is forward flexion of the thoracolumbar spine 
of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008).

The Veteran has not received any VA treatment for his lumbar 
spine disability.  It is unclear whether he has received any 
private treatment.  A February 2009 report of VA examination 
notes that the Veteran reported current treatment consisting 
of "OT/PT."  The Board remanded the claim in September 2008 
in part for the purpose of associating with the record 
treatment records that had not yet been obtained.  In 
December 2008, VA contacted the Veteran and requested that he 
authorize the release of all pertinent medical records.  The 
Veteran, however, did not respond to this correspondence, and 
no treatment records were associated with the file.  
Significantly, the duty to assist is not a one-way street.  
If a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).

In January 2004 correspondence submitted in support of his 
claim for an increased rating, the Veteran stated that his 
back disability had considerably worsened since he was last 
evaluated, such that he was in almost constant pain and had 
greatly decreased range of motion of his lumbar spine.  He 
stated that he was unable to bend over without an increase in 
pain.  He reported a November 2003 incident in which his back 
gave out while he was walking within his home, causing him to 
fall to the floor.  He required the assistance of other 
people in order to get into a chair from the floor.  He 
experienced similar giving way of his back a total of three 
times over a two-day period.  For three weeks following the 
falls, he was unable to stand fully erect.  He stood and 
walked in a stooped over position.  Eventually he was able to 
straighten somewhat, although the pain persisted, and 
worsened if he stood or sat for extended periods of time.

The Veteran underwent VA examination in May 2004 and February 
2009.  On examination in May 2004, the Veteran reported 
experiencing an episode approximately six to seven months 
before the examination in which he had gotten out of bed and 
fallen to the floor because his legs gave out under him.  He 
needed assistance to get back on the couch from one of his 
children.  He stated that he was currently able to do 
household chores, including cut the grass, use a weed eater, 
and so on, although such activities resulted in back pain.  
He was currently employed on a full-time basis.

Physical examination of the back revealed no areas that were 
particularly tender.  There was no evidence of muscle atrophy 
of the muscles of the buttocks or thighs.  Range of motion 
testing revealed flexion from 0 to 40 degrees, extension from 
0 to 30 degrees, bilateral rotation from 0 to 40 degrees, and 
left and right lateral flexion from 0 to 15 degrees, with no 
evidence of pain.  The examiner's impression was that the 
Veteran was not putting forth maximum effort.  Deep tendon 
reflexes in the knees and ankles were brisk.  There was no 
lack of endurance on repetitive use.  The Veteran did, 
however, report periodic flare ups, as evidenced by his 
report of his back having given out several months earlier.

In January 2005, the Veteran submitted a statement expressly 
disagreeing with the examiner's assessment that he had not 
been putting forth full effort at the time of the 
examination.

There is no further evidence relating to the back until the 
February 2009 VA examination.  At that time, the Veteran 
complained of constant low grade back pain and intermittent 
severe back pain that limited his activity.  He denied 
experiencing any incapacitating episodes in the last 12 
months.  He reported that severe flare ups of his back 
disability occurred approximately four times per year and 
generally lasted for two to three days.  During a flare up he 
was able to walk for only a few yards.  His back pain in 
general was localized to his low back with occasional 
radiation of sharp "tingly" pain to his right hip and 
buttocks.  The radiating pain was associated with numbness.  
He denied experiencing lower extremity weakness and denied 
experiencing any loss of bladder or bowel function. He stated 
that he had fallen on at least three occasions as a result of 
his back having given out.  Treatment had included physical 
therapy, muscle relaxers, and pain relievers.  

Physical examination of the back revealed no evidence of 
muscle spasm.  There was, however, tenderness to palpation of 
the back.  There was no evidence of muscle atrophy.  Range of 
motion testing revealed flexion from 0 to 70 degrees, 
extension from 0 to 10 degrees, bilateral rotation from 0 to 
30 degrees, and left and right lateral flexion from 0 to 30 
degrees, with no evidence of pain.  There was no lack of 
endurance or other additional limitations on repetitive use.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine, as shown 
on VA examination in May 2004 fall at most within the 
requirements for a 20 percent rating:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  Limitation 
of flexion of the lumbar spine to 30 degrees or less, and 
ankylosis are not shown.  

The ranges of motion of the Veteran's lumbar spine, as shown 
on VA examination in February 2009 fall at most within the 
requirements for a 10 percent rating:  forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  Limitation of flexion of the lumbar spine 
to 60 degrees or less, combined thoracolumbar motion of 120 
degrees or less, and ankylosis are not shown.  

The May 2004 VA examiner felt as though the Veteran was not 
putting in maximum effort at the time his range of motion was 
being tested, and that the range of motion demonstrated at 
the time of the examination was lower than that which was 
likely capable of the Veteran.  The Veteran, however, 
disagreed, stating that he was putting forth full effort.  In 
acknowledging this discrepancy, the Board concludes that with 
consideration of the Veteran's report that he was putting 
forth maximum effort, and his report of periodic flare ups 
that result in reduced limitation of motion, the Board finds 
that with consideration of functional impairment as a result 
of pain on repetitive use, he is entitled to a higher rating 
of 20 percent for his low back disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Physical examination of the 
Veteran's back revealed limitation of motion.  In addition, 
he has provided credible and competent testimony that he 
experienced reduced functionality of the back during periods 
of flare-up, and that during flare ups he is unable to bend 
over or stand erect, and is unable to walk for more than a 
few yards.  He is competent to report and describe the effect 
of repetitive use on his low back because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Thus, the Board finds the clinical evidence 
demonstrating limitation of motion and the Veteran's credible 
and competent testimony to be probative evidence that pain, 
fatigue, and weakness with repetitive use resulted in 
limitation of motion of the low back sufficient to warrant 
the assignment of a 20 percent rating.  Because there is no 
indication that his back was ever limited in motion to only 
30 degrees flexion, the Board finds that a rating in excess 
of 20 percent is not warranted.

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 20 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  

On VA examination in May 2004, the Veteran complained of back 
pain that was worsened as a result of working in his yard for 
prolonged periods, or as a result of standing or sitting for 
prolonged periods.  He did not report any episodes of 
physician-prescribed bed rest.

On VA examination in February 2009, the Veteran described 
experiencing pain with bending, and prolonged sitting and 
standing.  He denied experiencing any incapacitating 
episodes.  

The Veteran has not reported experiencing any incapacitating 
episodes as a result of his low back disability and the 
record does not demonstrate that he has been prescribed bed 
rest due to his low back disability.  Because at no time 
during the pendency of the appeal does the evidence show that 
he was prescribed bed rest by a physician, the Board finds 
that he is not entitled to a rating higher than 20 percent 
based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in May 2004 and February 2009, range of motion 
testing of the Veteran's lumbar spine revealed forward 
flexion limited at most to 30 degrees, extension to 10 
degrees, right and left lateral bending to 30 degrees, and 
right and left lateral rotation to 30 degrees.  There was no 
additional loss of motion on repetitive use.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine to 30 
degrees or less, or ankylosis, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  The provisions of DC 8620 refer 
to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

In his January 2004 statement, the Veteran reported 
experiencing back pain that had worsened since the time he 
was last evaluated, but he did not report experiencing any 
radiation of pain or numbness.  The May 2004 report of VA 
examination did not show evidence of paraspinal muscle spasm.  
Additionally, at that time, the Veteran did not report 
experiencing radiation of back pain or numbness into the 
lower extremities.  Testing revealed no neurological 
abnormalities:  straight leg raising was negative, sensation 
and deep tendon reflexes were determined to be intact, and 
strength testing was normal.  

On VA examination in February 2009, however, the Veteran for 
the first time reported experiencing radiation of pain and 
numbness into the right hip and lower extremity.  
Neurological examination, however, was within normal limits.   

The findings in the medical records dating from January 2004 
to the February 2009 VA examination do not demonstrate 
neurologic complaints or objective neurologic abnormalities.  
However, the February 2009 VA examination supports a 
conclusion that the Veteran did have radiculopathy into the 
right lower extremity but not the left.  However, no muscle 
atrophy was present, and sensation and reflexes were normal.  
The Board therefore finds that the Veteran's radiculopathy 
symptoms of the right lower extremity are primarily sensory 
in nature and compatible with an incomplete paralysis of the 
sciatic nerve that is mild in degree.  Accordingly, the Board 
finds that the Veteran is entitled to no more than a separate 
10 percent rating for the neurological manifestations of his 
low back disability under DC 8520.  Because neurological 
examination of the left lower extremity has been normal 
throughout this period, the Board finds that the Veteran does 
not meet the criteria for a separate 10 percent rating for 
any neurological manifestations of his low back disability 
affecting the left lower extremity.  In sum, the Board finds 
no evidence of organic changes, such as muscle atrophy or 
trophic changes, that would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the sciatic nerve.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's back disability, 
but the 20 percent schedular rating for the orthopedic 
manifestations, and the 10 percent rating for the 
neurological manifestations contemplate loss of working time 
due to exacerbations of disability.  See 38 C.F.R. § 4.1 
(2008).  There is no evidence that his low back disability is 
in any way clinically unusual.  Additionally, there also is 
no evidence of hospitalization for a low back disability in 
the recent past.  The Board is unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's low back 
disability have warranted no more than a 20 percent rating 
throughout the pendency of the appeal.  In addition, the 
Board finds that the Veteran has been entitled to a separate 
10 percent rating for the neurological component of his low 
back disability since February 20, 2009.  The benefit-of-the-
doubt has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating of 20 percent for a lumbar strain with 
degenerative joint disease granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent disability rating 
for the neurologic manifestations (right lower extremity 
radiculopathy) of the low back disability is granted, from 
February 20, 2009.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


